Detailed Action
Claims 1-9,11-14 are pending in this application. Claim 10 was cancelled. The request for Prioritized examination(Track 1) was granted on 6/16/22. This is a response to the Amendments/Remarks filed on 9/23/22.  This is a Final Rejection.
Terminal Disclaimer
The terminal disclaimer filed on 9/23/22  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 13, 14, are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0026926 issued to Nigam et al.(Nigam) in view of US 2014/0365303 issued to Vaithilingam in view of US 2019/0349400 issued to Bruss et al., (Bruss) in view of US 2013/0191759 issued to Bhogal et al.(Bhogal) in view of US 9,946,789 issued to Li.
As per claims 1, 13, 14, Nigam teaches a  system/method/ computer program product embodied in a non-transitory computer readable medium and comprising computer instructions, comprising: a processor configured (Fig.6;processing element) to: determine that a first message represents graymail(Fig.2, para.27; processing email to determine whether the email is graymail or non-graymail), including by accessing a preference associated with an addressee of the first message(para.22,23 using user’s preferences for filtering of graymail); and take a remedial action in response to determining that the first message represents graymail(para.36, automatically moving graymail emails to a folder designated for graymail emails); and a memory coupled to the processor and configured to provide the processor with instructions(Fig.6, memory and processing element).  
Nigam however does not explicitly teach access an electronic message store; a profile; establish, on behalf of an enterprise, a connection with and using an applications programming interface (API) to access an electronic message store that includes a series of communications received by an employee of the enterprise; at a time subsequent to when the remedial action is taken, receive an indication that the addressee has taken an action with respect to the first message, and in response to receiving the indication that the addressee has taken the action, update a rule regarding future remedial actions.
Vaithilingam explicitly teaches access an electronic message store(Fig.1, database with electronic message); a profile(para.13,15;user profiles that are used for filtering electronic messages).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Nigam’s teaching of determining whether email are graymail based on user’s preferences and moving graymail email to a particular folder to include the teaching of Vaithilingam of a message storage such as database and a user profile that is used for filtering electronic messages in order to provide the predictable result of determining whether email from a database are graymail based on a user’s profile and moving graymail email to a particular folder.
One ordinary skill in the art would have been motivated to combine the teachings in order to customize filtering emails by using user’s profile.
Nigam in view of Vaithilingam does not explicitly teach establish, on behalf of an enterprise, a connection with and using an applications programming interface (API) to access an electronic message store that includes a series of communications received by an employee of the enterprise; at a time subsequent to when the remedial action is taken, receive an indication that the addressee has taken an action with respect to the first message, and in response to receiving the indication that the addressee has taken the action, update a rule regarding future remedial actions.
Bruss explicitly teaches establish, on behalf of an enterprise, a connection to access an electronic message store that includes a series of communications received by an employee of the enterprise(para.83, teaches organization email server receives email directed to a number of employees and some emails are sent to the employees).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Nigam’s in view of Vaithlingam teaches of determining whether email from a database are graymail based on a user’s profile and moving graymail email to a particular folder to include the teaching of Bruss of organization email server receives email directed to a number of employees and some emails are sent to the employees in order to provide the predictable result of determining whether email from an email server are graymail based on a user’s profile and moving graymail email to a particular folder for employees of an organization.
One ordinary skill in the art would have been motivated to combine the teachings in order to customize filtering emails for employees of an organization.
Nigam in view of Vaithilingam in view of Bruss does not explicitly teach the use of an application programming interface (API); at a time subsequent to when the remedial action is taken, receive an indication that the addressee has taken an action with respect to the first message, and in response to receiving the indication that the addressee has taken the action, update a rule regarding future remedial actions.
Bhogal explicitly teaches use of an application programming interface (API)(para.19; teaches email client API).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Nigam’s in view of Vaithlingam in view of Bruss of determining whether email from an email server are graymail based on a user’s profile and moving graymail email to a particular folder for employees of an organization to include the teaching of Bhogal of email client API in order to provide the predictable result of using email client API for connection to an email server to retrieve emails.
One ordinary skill in the art would have been motivated to combine the teachings in order to easily access emails and  filtering emails for employees of an organization and also to allow email applications to talk to each other.
Nigam’s in view of Vaithlingam in view of Bruss in view of Bhogal does not explicitly teach at a time subsequent to when the remedial action is taken, receive an indication that the addressee has taken an action with respect to the first message, and in response to receiving the indication that the addressee has taken the action, update a rule regarding future remedial actions.
Li teaches at a time subsequent to when the remedial action is taken, receive an indication that the addressee has taken an action with respect to the first message, and in response to receiving the indication that the addressee has taken the action, update a rule regarding future remedial actions(col.3, lines 24-32, col.6, lines 50-col.7, lines 65,  email classification classify message in “Others”, the user reviews email and moves the email from one email tab to another email tab, which re-classify the email, and in response to determining that the email is re-classified, the classification model is retrained and updates email classification rules for the specific user for specific emails).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Nigam’s in view of Vaithlingam in view of Bruss in view of Bhogal of determining whether email from an email server are graymail based on a user’s profile and moving graymail email to a particular folder for employees of an organization to include the teaching of Li of a user reclassifying an email from one category to another and updating the classification model for future emails  in order to provide the predictable result of determining whether email from an email server are graymail based on a user’s profile and moving graymail email to a particular folder for employees of an organization and the user reclassifying emails in the certain folders which updates a classification model for particular emails send to particular users. 
One ordinary skill in the art would have been motivated to combine the teachings in order to easily access emails and providing customized classification/filtering rules for  emails for employees of an organization(Li, col.7, lines 51-65).
As per claim 2, Nigam in view of Vaithilingam in view of Bruss in view of Bhogal in view of Li teaches the system of claim 1, wherein determining that the first message represents graymail is includes determining that the first message comprises a promotional message opted into by a recipient of the first message(Nigam, para.2; teaches graymail are opt in email for a particular product such as furniture; para.27; processing email to determine whether the email is graymail or non-graymail) .  
As per claim 8, Nigam in view of Vaithilingam in view of Bruss in view of Bhogal in view of Li teaches the system of claim 1, wherein taking the remedial action includes causing the first message to be moved from an inbox of a recipient of the first message to a graymail folder of the recipient(Nigam, para.36, automatically moving graymail emails to a folder designated for graymail emails).    
As per claim 9, Nigam in view of Vaithilingam in view of Bruss in view of Bhogal in view of Li teaches the system of claim 1, wherein a first copy of the first message is addressed to a first recipient, wherein a second copy of the first message is addressed to a second recipient that is different from the first recipient(Nigam, para.2; teaches bulk mail message and further teaches email about furniture  are sent to multiple people, Li col.3, lines 24-32, col.6, lines 50-col.7, lines 65; teaches users have their own classification rules for emails), wherein taking the remedial action includes moving the first copy from an inbox of the first recipient(Nigam, para.2 teaches a person buying a house may subscribe to receiving mail related to furniture and once the house and the furniture is bought, those emails become graymail, para.36, automatically moving graymail emails to a folder designated for graymail emails, Li col.3, lines 24-32, col.6, lines 50-col.7, lines 65; teaches users have their own classification rules for emails), and wherein taking the remedial action further includes not moving the second copy from an inbox of the second recipient(Nigam, para.2, another person may at that point just be starting to buy some furniture, so furniture related emails for that person might not be graymail; it is obvious to one ordinary skill in the art before the effective filing date of the claimed invention that if the email are not graymail emails that it would not be moved to the graymail folder and stay in the inbox, Li col.3, lines 24-32, col.6, lines 50-col.7, lines 65; teaches users have their own classification rules for emails).  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nigam in view of Vaithilingam in view of Bruss in view of Bhogal in view of Li to filter and either move certain graymail messages to a designated graymail email folder or keep the messages in the inbox for certain people.  One ordinary skill in the art would have been motivated to modify the teachings in order to filter certain messages based on an individual’s needs.
Claims 3, 4  are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0026926 issued to Nigam et al.(Nigam) in view of US 2014/0365303 issued to Vaithilingam in view of US 2019/0349400 issued to Bruss et al., (Bruss) in view of US 2013/0191759 issued to Bhogal et al.(Bhogal) in view of US 9,946,789 issued to Li in view of US 2011/0179126 issued to Wetherell et al.(Wetherell).
As per claim 3, Nigam in view of Vaithilingam in view of Bruss in view of Bhogal in view of Li teaches the system of claim 1, wherein determining that the first message represents graymail(Nigam, Fig.2, para.27; processing email to determine whether the email is graymail or non-graymail) however does not explicitly teach determining that the first message comprises a newsletter.  
Wetherell explicitly teaches email messages can be newsletter(para.3).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Nigam in view of Vaithilingam in view of Bruss in view of Bhogal in view of Li’s teachings of determining whether email from are graymail based on a user’s profile and moving graymail email to a particular folder to include the teaching of Wetherell of an email message can be a newsletter in order to provide the predictable result of determining whether email is a graymail when the email includes a newsletter.
One ordinary skill in the art would have been motivated to combine the teachings in order to filter emails based on what type or content of the email.
As per claim 4, Nigam in view of Vaithilingam in view of Bruss in view of Bhogal in view of Li teaches the system of claim 1,  wherein determining that the first message represents graymail (Nigam, Fig.2, para.27; processing email to determine whether the email is graymail or non-graymail) however does not explicitly teach determining that the first message comprises an event invitation.  
Wetherell explicitly teaches email messages can be invitations to events(para.3).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Nigam in view of Vaithilingam in view of Bruss in view of Bhogal in view of Li’s determining whether email from are graymail based on a user’s profile and moving graymail email to a particular folder to include the teaching of Wetherell of an email message can be invitations to events in order to provide the predictable result of determining whether email is a graymail when the email includes invitations to events
One ordinary skill in the art would have been motivated to combine the teachings in order to filter emails based on what type or content of the email.
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0026926 issued to Nigam et al.(Nigam) in view of US 2014/0365303 issued to Vaithilingam in view of US 2019/0349400 issued to Bruss et al., (Bruss) in view of US 2013/0191759 issued to Bhogal et al.(Bhogal) in view of US 9,946,789 issued to Li in view of US 2008/0201401 issued to Pugh et al.(Pugh)
As per claim 5, Nigam in view of Vaithilingam in view of Bruss in view of Bhogal in view of Li teaches the system of claim 1, wherein determining that the first message represents graymail(Nigam, Fig.2, para.27; processing email to determine whether the email is graymail or non-graymail)  however does not explicitly teach determining that the first message comprises a cold call.  
Pugh explicitly teaches cold call emails(para.119).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Nigam in view of Vaithilingam in view of Bruss in view of Bhogal in view of Li determining whether email from are graymail based on a user’s profile and moving graymail email to a particular folder to include the teaching of Pugh of cold call emails in order to provide the predictable result of determining whether email is a graymail when the email includes cold call.
One ordinary skill in the art would have been motivated to combine the teachings in order to filter emails based on what type or content of the email.
Claims 6,7 rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0026926 issued to Nigam et al.(Nigam) in view of US 2014/0365303 issued to Vaithilingam in view of US 2019/0349400 issued to Bruss et al., (Bruss) in view of US 2013/0191759 issued to Bhogal et al.(Bhogal) in view of US 9,946,789 issued to Li in view of US 2014/0181223 issued to Homsany et al.(Homsany).
As per claim 6, Nigam in view of Vaithilingam in view of Bruss in view of Bhogal in view of Li teaches the system of claim 1, wherein taking the remedial action(Nigam, para.36, automatically moving graymail emails to a folder designated for graymail emails)however does not explicitly teach  determining whether a recipient of the first message has an existing graymail folder
Homsany teaches determining whether a recipient of the first message has an existing folder(para.44, directory(folder) is not already present then creating a directory(folder)).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Nigam in view of Vaithilingam in view of Bruss in view of Bhogal in view of Li determining whether email from are graymail based on a user’s profile and moving graymail email to a particular folder to include the teaching of Homsany of determination of if a directory is not present or not order to provide the predictable result of determination of whether a graymail folder is present or not.
One ordinary skill in the art would have been motivated to combine the teachings in order to filter emails to certain folders.
As per claim 7, Nigam in view of Vaithilingam in view of Bruss in view of Bhogal in view of Li teaches the system of claim 6, however does not explicitly teach wherein, in response to determining that the recipient does not have an existing graymail folder, the processor is further configured to cause a graymail folder to be created.  Nigam does teach the use of graymail folder, para.36.
Homsany explicitly teaches wherein, in response to determining that the recipient does not have an existing folder, the processor is further configured to cause a folder to be created(para.44,  if a directory(folder) is not already present, automatically creating a directory(folder).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Nigam in view of Vaithilingam in view of Bruss in view of Bhogal in view of Li determining whether email from are graymail based on a user’s profile and moving graymail email to a particular folder to include the teaching of Homsany of determination of if a directory is not present or not order and creating the directory when it’s not present to provide the predictable result of creating a graymail folder when it’s not present.
One ordinary skill in the art would have been motivated to combine the teachings in order to filter emails to certain folders.
Claims 11,12 rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0026926 issued to Nigam et al.(Nigam) in view of US 2014/0365303 issued to Vaithilingam in view of US 2019/0349400 issued to Bruss et al., (Bruss) in view of US 2013/0191759 issued to Bhogal et al.(Bhogal) in view of US 9,946,789 issued to Li in view of US 2018/0159808 issued to Pal et al.(Pal).
As per claim 11, Nigam in view of Vaithilingam in view of Bruss in view of Bhogal in view of Li teaches the system of claim 1, wherein the processor is configured to take the remedial action(Nigam,  para.36, automatically moving graymail emails to a folder designated for graymail emails) however does explicitly teach after a period of operating in a passive mode has concluded.  
Pal teaches wherein the processor is configured to take the remedial action after a period of operating in a passive mode has concluded(para.47-48; teaches training message classification for a period of time, ie 50 spam votes within 10 days, then classifying messages based on message classification).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Nigam in view of Vaithilingam in view of Bruss in view of Bhogal in view of Li determining whether email from are graymail based on a user’s profile and moving graymail email to a particular folder to include the teaching of Pal of training message classification for a period of time for classifying messages provide the predictable result training the classification module before classifying messages.
One ordinary skill in the art would have been motivated to combine the teachings in order to ensure proper training of message classification module/system.
As per claim 12, Nigam in view of Vaithilingam in view of Bruss in view of Bhogal in view of Li in view of Pal teaches the system of claim 11, wherein during the period of operating in passive mode(Pal, para.47-48; teaches training message classification for a period of time, ie 50 spam votes within 10 days, then classifying messages based on message classification), one or more refinements to a set of remedial actions to be taken in response to determining that messages represent graymail are automatically made(Nigam, para.22-23; teaches feedback system for updating message classification).  Motivation to combine set forth in claim 11.
	Response to Arguments
The applicant filed a TD therefore the Double Patenting Rejection is withdrawn.
Applicant’s arguments with respect to the rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2010/0211641 issued to Yih et al., teaches classification of email based on modeling and modeling scores
US 2013/0086180 issued to Midgen et al., teaches message classification based on certain feature of the message.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459